United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                February 23, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 04-30506
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

NOLAN OSBORNE,

                                      Defendant-Appellant.


                       --------------------
           Appeal from the United States District Court
               for the Middle District of Louisiana
                      USDC No. 3:95-CR-4-B-M
                       --------------------

Before BARKSDALE, GARZA, and STEWART, Circuit Judges.

PER CURIAM:*

     Nolan Osborne, Louisiana prisoner number 119714, pleaded

guilty in federal court to three charges of distribution of crack

cocaine and one charge of conspiracy to possess crack cocaine

with intent to distribute.    The district court sentenced him to

serve 121 months in prison and a five-year term of supervised

release.   Osborne was placed on supervised release, but the

Probation Office filed a motion to revoke his supervised release

based on, inter alia, his arrest for drug-related activity.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-30506
                                -2-

Osborne subsequently pleaded guilty to drug charges in state

court and received a seven-year sentence.

     Osborne has not shown that the district court erred in

denying his “writ of habeas corpus ad prosequendum” wherein he

requested that the district court return him to federal custody,

revoke his supervised release, and permit him to serve his state

sentence concurrently with the remainder of his federal sentence.

     The district court was not obligated to hold a hearing

pursuant to FED. R. CRIM. P. 32.1 because Osborne was not taken

into federal custody in relation to his violation of the terms of

his supervised release.   Osborne has no right to concurrent

sentences, nor is he entitled to serve his sentences in any

particular facility.   See Tighe v. Wall, 100 F.3d 41, 42 (5th

Cir. 1996); Saulsbury v. United States, 591 F.2d 1028, 1031, 1035

(5th Cir. 1979).   To the extent that Osborne is attempting to

challenge his state convictions, we decline to consider this

argument because it was not presented to the district court.      See

Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir.

1999).

     Osborne has shown no error in the district court’s judgment.

Accordingly, that judgment is AFFIRMED.